 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   ALLAN VILLEDA-MEJIA,                       )   No. CV 19-1152 AB (FFM)
                                                )
12                      Petitioner,             )
                                                )   JUDGMENT
13         v.                                   )
                                                )
14   NEIL MCDOWELL (WARDEN),                    )
                                                )
15                      Respondent.             )
                                                )
16
17         Pursuant to the Order Summarily Dismissing Petition for Writ of Habeas Corpus
18   for Lack of Subject Matter Jurisdiction,
19         IT IS ADJUDGED that the Petition is dismissed without prejudice.
20
21   DATED: 3/4/2019
22
23
                                                          ANDRÉ BIROTTE JR.
24                                                      United States District Judge
25
26
27
28
